Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2020-082493, filed on 05/08/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-8 objected to because of the following informalities:  
Claims 1-8 are objected to on the grounds that the claims are confusing and difficult to understand in their current form. The claim recites multiple instances of nebulous wordage such as “sent from outside”, “the various information of the operation screen shown in the candidate stored by the electronic device itself”, “the various information of the operation screen shown in the operation screen information stored by the electronic device itself”, “wherein the timing is according to a type of a button which is deleted”, and “compared with a case where the button belonging to the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the button" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. White it is noted that Claim 2 recites the limitation “a type of a button” in line 2, it is noted that Claim 6 is solely dependent on Claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 1 recites “an electronic device” that performs functions of, “storing operation screen information”, “displaying the operation screen”, “storing”, and “updating”. MPEP 2106 cites, it is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. The BRI sets the boundaries of the coverage sought by the claim and will influence whether the claim seeks to cover subject matter that is beyond the four statutory categories or encompasses subject matter that falls within the exceptions. 
Applicants claim recites an open-ended limitation of “an electronic device” without further reciting limitations such as hardware performing the claimed functions. Under broadest reasonable interpretation, the claim is not necessarily limited to a hardware device performing functions and the claim may also encompasses embodiments in which the device and functions are performed by purely software. Therefore, Claim 1 is rejected under 35 USC § 101 for encompassing non-statutory subject matter such as signals per se. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20130073364 “Jung”.
Claim 1:
Jung teaches an electronic device, comprising the following operations:	 storing operation screen information showing various information of an operation screen in the electronic device (i.e. para. [0030], Fig. 2A, “the process of selecting a plurality of contents to request downloading of the selected contents from a content server, by a terminal… FIG. 2A, twenty icons (201) may be displayed”, wherein multiple icons for content may be downloaded, but only 20 icons may be displayed);	 displaying the operation screen that corresponds to the operation screen information stored by the electronic device itself (i.e. para. [0036],  FIG. 3A illustrates a plurality of icons (301) displayed on the display of the terminal (302)”, wherein the icons displayed correspond to applications downloaded by the terminal);	 storing, as a candidate for the operation screen information, various information (i.e. [0006, 0012], “if there is a request from the mobile terminal 1 for particular contents, the content server 2 downloads the particular contents to the mobile terminal 1”, wherein downloaded content is “downloaded icons”);	 and updating, at a timing according to contents of a difference between the various information of the operation screen shown in the candidate stored by the electronic device itself and the various information of the operation screen shown in the operation screen information stored by the electronic device itself, the operation screen information stored by the electronic device itself with the candidate stored by the electronic device itself (i.e. para. [0035-0038], “FIGS. 3A to 3C illustrate a process of replacing an icon displayed on the terminal with another icon… If the user selects a particular icon (306) among the displayed high-ranking icons (305), the selected icon is moved to a location of the previously selected icon (304)”, wherein the “various information of the operation screen shown in the operation screen information stored by the electronic device itself” is equivalent to icons of downloaded content that are not displayed in Fig. 3(a), the “various information of the operation screen shown in the candidate stored by the electronic device itself” is equivalent to applications displayed in Fig. 3(a) that a user may select to replace, and a “timing according to the contents of a difference” is equivalent to an instance in which there is a difference between the icon a user has chosen to replace in Fig. 3(a) and an icon selected in Fig. 3(b)).  

Claim 2:

wherein the timing is according to a type of a button which is deleted in view of the operation screen corresponding to the candidate stored by the electronic device itself with respect to the operation screen corresponding to the operation screen information stored by the electronic device itself (i.e. para. [0035], “FIGS. 3A to 3C illustrate a process of replacing an icon displayed on the terminal with another icon”, wherein the timing is equivalent to a displayed button on the operation screen being deleted from view and replaced with a user selected replacement button icon).  

Claim 3:
Jung teaches the electronic device according to claim 2, 
wherein a group of buttons that may be included in the operation screen includes an immediate group showing a group of buttons with which update of the operation screen is immediately reflected when the buttons themselves are deleted (i.e. para. [0035-0036], “FIGS. 3A to 3C illustrate a process of replacing an icon displayed on the terminal with another icon… FIG. 3A illustrates a plurality of icons (301) displayed on the display of the terminal (302)…the user selects a particular icon (306) among the displayed high-ranking icons (305), the selected icon is moved to a location of the previously selected icon (304)”, wherein it is noted a group of icons are displayed in Fig. 3A and that a selected icon 304 is deleted and replaced immediately according to when a user selects icon 360), and 
(i.e. it is noted in Fig. 3A-C that the timing of the deletion of icon 304 is earlier than a case in which the button icon is not deleted, as the state of a button not being deleted is constant and the timing of a button being deleted and replaced by a user will occur earlier than the state of the button not being deleted).  

Claim 4:
Jung teaches the electronic device according to claim 3, 
wherein a group of buttons that may be included in the operation screen includes a user selection timing group that shows a group of buttons with which the timing is selected by a user (i.e. para. [0035-0036, 0044], “FIGS. 3A to 3C illustrate a process of replacing an icon displayed on the terminal with another icon… FIG. 3A illustrates a plurality of icons (301) displayed on the display of the terminal (302)…the user selects a particular icon (306) among the displayed high-ranking icons (305), the selected icon is moved to a location of the previously selected icon (304)”, wherein it is noted a group of icons displayed in Fig. 3A is an example of a genre specific chart specific to “desired genres including application, MP3, and games”. Thus, another group of buttons including a user selection user selection timing group is equivalent to another user selectable genre chart such as one shown in Fig. 4A-B may have icons that are selected by a user to be deleted and replaced according to when a user selects the icon), and 
the timing is selected by the user in a case where the button belonging to the immediate group is not deleted and the button belonging to the user selection timing group is deleted, in view of the operation screen corresponding to the candidate stored by the electronic device itself with respect to the operation screen corresponding to the operation screen information stored by the electronic device itself (i.e. it is noted that a user, at a timing of their choosing, may select icons from Fig. 4A-B and not icon buttons from Fig. 3A-C, such that that icon buttons from Fig. A-C are not deleted but icon buttons displayed in Fig. 4A-B are deleted).  

Claim 5: 
Jung teaches the electronic device according to claim 3, 
wherein the timing is selected by the user in a case where the button belonging to the immediate group is not deleted and a button is added (i.e. para. [0032], “the icons (201) transmitted to the terminal (202) are icons corresponding to the contents whose download frequency from the content server are high or icons corresponding to the contents satisfying a standard set in advance by the user”, wherein additional icon buttons in Fig. 3A-C may be added to be downloaded and displayed according to a standard set in advanced by a user),
in view of the operation screen corresponding to the candidate stored by the electronic device itself with respect to the operation screen corresponding to the operation screen information stored by the electronic device itself (i.e. para. [0012], “downloading a plurality of icons corresponding to contents from a content server and displaying the downloaded icons”, wherein it is noted that additional icon buttons for applications may be set in advance to be downloaded and displayed on the device).  

Claim 7:
	Claim 7 is medium claim reciting similar limitations to claim 1 and is rejected for similar reasons.

Claim 8:
	Claim 8 is the system claim reciting similar limitations to claim 1 and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20130073364 “Jung” in light of U.S. Patent Application Publication No. 20070038934 “Fellman”.
Claim 6. Jung teaches the electronic device according to claim 1. 
	While Jung teaches a timing according to a user changing a button, Jung may not explicitly teach
wherein the timing is after a user logs out from the electronic device, in a case where the user is in a state of logging in to the electronic device, when the button is neither added nor deleted in view of the operation screen corresponding to the candidate stored by the electronic device itself with respect to the operation screen corresponding to the operation screen information stored by the electronic device itself, and when a property of the button is changed.  
	However, Fellman teaches
wherein the timing is after a user logs out from the electronic device, in a case where the user is in a state of logging in to the electronic device, when the button is neither added nor deleted in view of the operation screen corresponding to the candidate stored by the electronic device itself with respect to the operation screen corresponding to the operation screen information stored by the electronic device itself, and when a property of the button is changed (i.e. para. [0051], “Users may also utilize drag and drop functionality provided in the system that allows user to change the layout of selected widgets on user's main page. When user performs update or logs out of the service, layout is saved”, in a case where buttons are equivalent to widget layout properties are simply moved and neither added nor deleted, in which the timing in which the device saves the user changed layout while logged in, when a user logs out).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the timing is after a user logs out from the electronic device, in a case where the user is in a state of logging in to the electronic device, when the button is neither added nor deleted in view of the operation screen corresponding to the candidate stored by the electronic device itself with respect to the operation screen corresponding to the operation screen information stored by the electronic device itself, and when a property of the button is changed, to Jung’s display timing of stored buttons, with timing the display of widget layout properties, which are not adding or deleting, is after a user logs out, as taught by Fellman. One would have been motivated to combine Fellman with Jung and would have had a reasonable expectation of success in order to create a timely way of presenting a user interface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171